               Case 21-10474-MFW            Doc 494      Filed 05/27/21       Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    ) Chapter 11
                                                          )
ALAMO DRAFTHOUSE CINEMAS                                  ) Case No. 21-10474 (MFW)
HOLDINGS, LLC, et al.,                                    )
                                                          ) (Jointly Administered)
                         Debtors.                         )
                                                          )


                         MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, undersigned counsel moves for the
admission pro hac vice of Dustin P. Branch, Ballard Spahr LLP to represent Albee Development LLC and
The Gerrity Group LLC in this action.

May 26, 2021                                              /s/ Laurel D. Roglen
                                                          Laurel D. Roglen (No. 5759)
                                                          BALLARD SPAHR LLP
                                                          919 N. Market Street, 11th Floor
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 252-4465
                                                          E-mail: roglenl@ballardspahr.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 3/25/14. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

                                                          /s/ Dustin P. Branch
                                                          Dustin P. Branch
                                                          Ballard Spahr LLP
                                                          2029 Century Park East, Suite 1400
                                                          Los Angeles, California 90067-2915
                                                          Telephone: (424) 204-4400
                                                          E-mail: branchd@ballardspahr.com


                                    ORDER GRANTING MOTION
            IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: May 27th, 2021                                  MARY F. WALRATH
Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE
